DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Oath/Declaration
The Oath/Declaration submitted on 03/27/2019 is noted by the Examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show, just as a few examples (the latter as described in claim 1, electrical contacts as described in claim 4) as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1-20 are objected to because of the following informalities:  
The claims are to be written in “full, clear, concise, and exact terms.” The claims are replete with terms which are not clear and grammatical errors. The claims should be revised carefully to comply with 35 U.S.C. 112(b).

Claim 2, claim lines 2-3: replace “at least one of said at least one measuring device is at least one of a distance measuring unit and a load cell” with – at least one of said at least one measuring device is at least one of a distance measuring unit or a load cell – to correct a grammatical error. 
Claim 3, claim line 2: replace “the distance measuring unit is selected from the group of an optical measuring device and a laser guided measuring device” with – the distance measuring unit is selected from the group of an optical measuring device or
Claim 10, claim line 2: replace “the device allows for at least one of recording velocity and breaking force” at least one of said at least one measuring device is at least one of a distance measuring unit and a load cell” with – the device allows for at least one of recording velocity or. 
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: [connection means in claim 6, connection means in claim 12 and connection means in claim 19].
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Claim Rejections - 35 USC § 112
Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the data" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the latter" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the one or several measuring devices" in line 13.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the measuring unit" in line 16.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the data" in line 18.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the data entering unit" in line 19.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the data" in line 20.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the actuator" in line 21.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the connection means" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the one or several measuring devices" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the data" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the data" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the data" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the purpose of calibration" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the one or several measuring devices" in line 11.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the distance" in line 12.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the calibration values" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the velocity" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "the distance" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "the data" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "the latter" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "the one or several measuring devices" in line 11.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "the data" in line 14.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "the measuring unit” in line 14.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "the data" in line 16.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "the data" in line 17.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "the data" in line 18.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "the actuator" in line 19.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation "the velocity" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation "the dimensions" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 8-14 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kramer (US 6,260,419) in view of SHIMADA (JPH08159942A). 

    PNG
    media_image1.png
    521
    680
    media_image1.png
    Greyscale
Regarding claims 1, 12-14 and 19-20, Kramer discloses a device and method for calibrating a tablet testing device which is a measuring system for velocity and breaking force of a breaking jaw in a tablet testing device (7), comprising at least one measuring device (25) for measuring velocity (Col. 10, lines 60-61) and breaking force of a breaking jaw (4 & 6) of said tablet testing device (“7”; Col. 9, lines 24-27) and a computer unit can be employed for evaluating the data obtained by measuring velocity and breaking force  (Col. 7,lines 33-40) and whereby the actuator (3) of the breaking force of the tablet testing device (7) can be controlled and calibrated (Col. 9, lines 19-26).
Kramer fails to explicitly discloses a computer unit for reading and evaluating the data from measurement Characterized in that said computer unit comprises a communication interface to a tablet testing device the latter of which comprises a display unit and a data entering unit, and connections means between the one or several measuring devices, the computer unit and the communication interface, such as that the device can be connected via the communication interface with the tablet testing device, and wherein the data obtained from the measuring units can be transmitted to the tablet testing device via the communication interface, and whereby these data can be made visible on the display unit and can be processed via the data entering unit of the tablet testing device.
SHIMADA discloses a computer unit for reading and evaluating the data from measurement Characterized in that said computer unit comprises a communication interface to a tablet testing device the latter of which comprises a display unit and a data entering unit, and connections means between the one or several measuring devices “It is provided with a load cell F for detecting the pressure, and a recording device (not shown) for displaying and storing the breaking pressure of the tablet based on an electric signal output from the load cell F”, the computer unit and the communication interface, such as that the device can be connected via the communication interface with the tablet testing device “a hardness tester A for measuring the hardness of a tablet to be calibrated using the hardness tester calibration device 1.”, and wherein the data obtained from the measuring units can be transmitted to the tablet testing device via the communication interface “the pressure at the time of breaking can be obtained with high accuracy, that is, the calibration of the hardness tester A can be performed with high accuracy”, and whereby these data can be made visible on the display unit and can be processed via the data entering unit of the tablet testing device “a device equipped with a recording device that displays and stores the breaking pressure of a tablet”.
Therefore, it would have been obvious to one having ordinary skill in the art at the time Applicants invention was filed in the field of devices for calibrating a tablet testing device, to modify Kramer, to include a computer unit, as taught by SHIMADA, for the benefit of providing a device which can provide a measuring instrument that measures the specifications of such tablets is periodically calibrated in order to maintain the measurement accuracy.
Regarding claim 2, Kramer further discloses said measuring device (25) is at least one of a distance measuring unit (10 position-detecting device).
Regarding claim 3, Kramer further discloses the distance measuring unit (10) being selected from the group of an optical measuring device and a laser-guided measuring device (Col. 14, lines 44-47).
Regarding claim 4, Kramer further discloses the distance measuring unit (10) being a series of electric contacts which serve to measure the distance of travel of the breaking jaw (Fig. 8).
Regarding claim 8, Kramer further discloses a device according to claim 1, characterized in that the computer unit is a junction box which transmits the data obtained from measuring velocity and breaking force to the computer of the tablet testing device (Col. 7, lines 54-62).
Regarding claims 9 and 17, Kramer further discloses said device allows of calibrating breaking force (Col. 7, lines 33-40).
Regarding claim 10, Kramer further discloses the device allows for at least one of recording velocity and breaking force (see claim 15).
Regarding claims 11 and 18, Kramer further discloses the device can be mounted onto a tablet testing device for calibration (Fig. 1).
Regarding claim 16, Kramer in view of SHIMADA discloses a measurement for linearity deviation is done by measuring within the distance of travel of the breaking jaw up to three points in a line (Col. 9, lines 23-27).

Claims 5-7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kramer (US 6,260,419) in view of SHIMADA (JPH08159942A) as modified by Johnson (US 5,438,863).
Regarding claims 5-7 and 15, Kramer in view of SHIMADA discloses the communication interface.
Kramer in view of SHIMADA fails to explicitly disclose a tablet testing device is USB plug-in connection.
Johnson discloses a tablet testing device is plug-in connection (Col. 3, lines 16-19).
Johnson further discloses the connection means between the measuring devices (25), the computer unit (20) and the communication interface are electric wires (Col. 3, lines 46-49).
Johnson further discloses the computer unit (Fig. 1) being a computer (20) that evaluates the data obtained by measuring velocity (Col. 3, lines 41-45) and breaking force autonomously and transmits them to the display unit (Col. 4, lines 23-27) and the data entering unit of the tablet testing device (Col. 5, lines 18-21).
Therefore, it would have been obvious to one having ordinary skill in the art at the time 
Applicants invention was filed in the field of devices for calibrating a tablet testing device, to modify Kramer n view of SHIMADA, to include a computer unit, as taught by Johnson, for the benefit of providing a device which can provide a monitor and printer are coupled to the computer to provide a visual display as well as hard copy of the output including numerical and graphical output data.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Other prior art references listed on the PTO-892 (Notice of References Cited) are considered to be of interest disclosing similar systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDI N HOPKINS whose telephone number is (571)270-7042. The examiner can normally be reached M & F 9-5 and T-TH, 6-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LISA CAPUTO can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDI N HOPKINS/Primary Examiner, Art Unit 2855